DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a system comprising first and second medical vessels; a housing configured to allow traveling there along of at least one of said first and second medical vessels, classified in A61J1/2051.
II. Claim 24, drawn to a system comprising a first medical vessel attached to a plurality of housings (Fig. 13), classified in A61J1/2058.
II. Claim 25, drawn to a connector comprising a connector body, a first housing and a second housing each disposed on opposite ends of the connector body (Fig. 24), classified in A61J1/2048. 

The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related systems and connectors. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claimed inventions have a materially different designs and modes of 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply.
A full search would require searching for statically attached connectors (invention I) along with a plurality of multiple connectors (invention II) and a connector body configured to connect first and second movable vessels (invention III).

This application contains claims directed to the following patentably distinct species. 
Species 
Claims 
Figures 
Features 
(Generic)
1-5, 12, 14, 15, 18-25

System comprises first and second medical vessels, a housing and a wiping member
A 
6, 7, 10, 16, 17
1-12, 19-21, 26, 27
Housing comprises first and second compartments
B 	
8, 9, 11, 13
14-18, 23, 28-32
Housing comprises first, second and third compartments



Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 12, 14, 15, 18-25 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply.  A full search would require searching for connectors that have both two and three total chambers. These variants are mutually exclusive since the two-compartment housing switches between a disengaged and an engaged position, while the three-compartment housing provides an option for an intermediate position or a position for resealing a medical vessel.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to Applicant's Representative to request an oral election to the above restriction requirement, due to its complexity.

To summarize, Applicant is requested to select from among the following options:
One of groups I, II or III; and
One of species A or B 


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/